Citation Nr: 0416395	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

Whether new and material evidence has been received to reopen 
a previously denied claim for a brain abscess.

Entitlement to service connection for a seizure disorder, to 
include as secondary to surgery for a brain abscess.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from October 1979 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While one of the issues has been certified as concerning new 
and material evidence, in view of the interrelationship 
between the two issues, consideration of that issue will be 
deferred, pending development requested herein.

It has essentially been contended that shortly after 
separation from service it was noted that the veteran had a 
brain abscess.  Development has essentially been on the track 
that the seizures have resulted from the surgery for the 
abscess.  It does appear that there have been continuing 
seizures since the surgery.

In the alternative, however, there is an unexplored theory of 
entitlement to service connection for seizures.  It appears 
that there was a seizure in early 2000, prior to the surgery 
at issue.  Private medical records on file for February 2000 
note that he was seen in the emergency room at Camp Lejeune 
with a tonic-clonic seizure.  Studies at that time, 
reportedly revealed some mass in the brain.  Thereafter the 
brain surgery was conducted.

It does not appear that the records from Camp Lejune have 
been obtained.  The veteran essentially asserts that he must 
have had the abscess in service since it manifested within 
such a short time from separation.  He noted, and it appears 
consistent with the service medical records, that he had 
headaches near the end of his service, and that this is 
consistent with his pathology.  This matter has not been 
clinically addressed.  Moreover, it is not clear that 
consideration for the onset of seizures (epilepsies) within 1 
year of service separation was undertaken.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain for association 
with the claims folder all clinical 
records of the February 2000 treatment at 
Camp Lejune, to include the emergency 
room report and interpretations of any 
clinical studies done.  All clinical 
records from the private treatment 
rendered in February 2000, should also be 
obtained.  The assistance of the 
appellant in obtaining these records 
should be requested as needed.  All 
clinical records from the brain surgery 
should also be obtained, to include any 
measurement of the abscess and pathology 
information associated therewith.  To the 
extent that the records can not be 
obtained, the claims file should 
demonstrate the attempts made to obtain 
the records and the reasons of 
unavailability.

2.  Thereafter, and whether records are 
obtained or not, the claims file should 
be sent to an appropriate specialist to 
opine on the likely etiology of the brain 
abscess noted shortly after separation 
from service.  The physician should 
review all records and opine as to 
whether it is more likely than not that, 
given the size of the abscess and the 
complaints of headaches at separation, 
the brain abscess was present at the time 
of separation from service.  It should 
also be opined as to whether the seizure 
noted in February 2000 was more likely 
than not caused by the brain abscess.  If 
an examination is needed to enter an 
opinion, such examination should be 
scheduled.

When the aforementioned development has been accomplished, 
the claims should be reviewed by the RO.  If the benefit 
sought is not granted, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded an opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion as to the outcome of this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




